EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 19 are allowable because the prior art of record does not disclose or reasonably suggest a method, apparatus, and non-transitory computer-readable medium comprising identifying one or more relevant concepts from a document, the one or more relevant concepts comprising information relevant to completing a task, obtaining conversation turns in association with a dialog to be included in a dialog model to be used for completing the task, computing a relevance value of one or more utterances of the conversation turns with respect to completing the task using the one or more relevant concepts, assigning summary labels to the conversation turns in the dialog based on the relevance values computed for the one or more utterances of the conversation turns, the summary labels identifying conversation management turns and information management turns, the conversation management turns comprising one or more utterances that are considered non-essential with respect to completing the task, the information management turns comprising one or more utterances that are considered essential with respect to completing the task, removing one or more utterances associated with a given conversation management turn from the dialog model when the relevance value of the one or more utterances is determined to be below a given threshold value.
Generally, the prior art of record does not disclose or reasonably suggest assigning summary labels for dialog turns identifying conversation management turns for utterances that are considered non-essential for completing a task and information
management turns for utterances that are considered essential for completing a task, where utterances are removed for a conversation management turn when a relevance
value of the utterances for completing a task is below a threshold value.  Larson et al.
(U.S. Patent No. 10,679,150) discloses removing utterances from machine learning
training data that do not satisfy certain metrics. However, Larson et al. is not directed to
labeling dialog turns and does not apply labels that are specifically directed to
conversation management turns that are considered non-essential as being below a
relevance threshold and information management turns that are essential.  Similarly,
Ghalaty et al. (U.S. Patent No. 10,867,245) is not directed to labeling dialog turns.  It is
known to those skilled in the art to label dialogs with a set of dialog act labels, but the
prior art of record does not disclose or reasonably suggest specifically labeling dialog acts as conversation management turns that are non-essential to completing a task and information management turns that are essential to completing a task.
	The Specification, ¶[0016], states an objective of enabling a more efficient and
effective training procedure for dialog sub-tasks that generates a more compact style of
interactions while retaining a completeness of task completion for model training.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 5, 2022